Conviction is for drunkenness in a public place.
Our Assistant Attorney General has filed a motion to dismiss the appeal. He calls attention to the fact that the caption to the transcript fails to show the date of adjournment of the term of court at which the conviction was had. Under the authority of Mandosa v. State, 88 Tex.Crim. Rep., 225 S.W. Rep., 169; Davis v. State, 88 Tex.Crim. Rep., 225 S.W. Rep., 532; Williams v. State, 91 Tex.Crim. Rep., 237 S.W. Rep., 920, this should appear. The reasons are apparent from the cases cited.
We would also call attention to the appeal bond. It does not comply as to conditions with the form of recognizance prescribed by Art. 919, C.C.P. The conditions should be the same whether the obligation be a bond or recognizance. It does not comply with Acts *Page 437 
of Legislature, 1919, Ch. 18, Sec. 1, (Art. 918 C.C.P.) in that the bond was approved by the clerk whereas in misdemeanor cases the appeal bond must be approved by either the sheriff or the judge. Sweak v. State, 91 Tex.Crim. Rep., 239 S.W. Rep., 615 Sheridan v. State, 92 Tex.Crim. Rep., 241 S.W. Rep., 477.
If we understand the record before us the prosecution originated in the Corporation Court and was appealed to the County Court where the fine assessed was only twenty dollars. If such is the history of the case no appeal would lie to this court. Arts. 86 and 87, C.C.P.,
The appeal must be dismissed.
Dismissed.